DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the grounds that examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute.  Furthermore, different classifications as recited by the USPTO are not independent adequate grounds for restriction since the USPTO has historically examined applications containing multiple sets of claims.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldenberger et al. (US Patent No. 5,681,868).
Regarding claim 1, Waldenberger et al. teach a polyurethane foam (col. 1, lines 60-67) comprising an isocyanate polymer component (col. 2, lines 5-20); and a polyol component comprising a polyol having a molecular weight of about 3000 to 5,000 which reads on Applicant’s claimed range of at least about 500 kg/mol and not greater than 6000 kg/mol (col. 2, lines 5-15), wherein the polyol foam comprises an elongation of greater than about 500% (col. 5, lines 5-10).
Regarding claim 2, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 3, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 4, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of at least bout 12 wt% and not greater than about 40 wt% for a total weight of the polyurethane foam (col. 2, lines 14-20).
Regarding claim 5, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).
Regarding claim 7, Waldenberger et al. teach wherein the polyol component comprises a polyether polyol (col. 2, lines 5-10).
Regarding claim 8,  Waldenberger et al. teach wherein the polyol component comprises a chain extender, a catalyst, a surfactant , an additive or combinations thereof (col. 2, lines 55-65).
Regarding claim 11, Waldenberger et al. teach wherein the polyurethane foam further comprises a hollow filler (col. 3, lines 60-65).
Regarding claim 12, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the hollow filler of about 8-15 parts which reads on Applicant’s claimed range of at least about 3 wt% and not greater than about 20 wt% for a total weight of the polyurethane foam (col. 4, lines 50-55).
Regarding claim 13, Waldenberger et al. teach a layer of polyurethane foam and an acrylic adhesive layer overlying a surface of the layer of polyurethane foam (col. 1, lines 60-67, col. 2, lines 42-50, col. 5, lines 25-30), wherein the polyurethane foam (col. 
While there is no disclosure that the material is an adhesive tape as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Waldenberger et al. teach wherein the polyurethane foam comprises an elongation of greater than about 500% (col. 5, lines 5-10).
Regarding claim 15, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 16, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 17, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of at least bout 12 wt% and not greater than about 40 wt% for a total weight of the polyurethane foam (col. 2, lines 14-20).
Regarding claim 18, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waldenberger et al. (US Patent No. 5,681,868) in view of Yang et al. (US Patent Application No. 2014/0374976).
Regarding claim 6, Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of the polyol component is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam (page 2, paragraph [0031]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 
Regarding claim 9, Waldenberger et al. fail to teach wherein the polyol component comprises a polycaprolactone polyol.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, 
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the polycaprolactone polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 1, paragraph [0012], page 2, paragraphs [0030]-[0032]). 
Regarding claim 10, Waldenberger et al. fail to teach wherein the polyol component comprises a content of the polycaprolactone polyol of at least 5 wt% and not greater than about 30 wt% for a total weight of the polyol component.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein the polyol component comprises a polycaprolactone polyol (page 1, paragraph [0012]), wherein the polyol component comprises a content of the polycaprolactone polyol is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 5 wt% and not greater than about 30 wt% for a total weight of the polyol component (page 2, paragraph [0031]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]).
Regarding claim 19, Yang et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of the polyol component is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam (page 2, paragraph [0031]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/19/2021